DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments, see paper, filed 11/16/2020, with respect to the rejection(s) of claim(s) under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. The previous rejection is withdrawn since Applicant removed/deleted “95) succinate triglyceride oil derived from maleating triglyceride oil from a plant or land animal, (6) alkoxylated triglycerides” from the claims.
New Rejections – 35 USC 103(a)
New Rejections are set forth below in reply Applicant’s RCE filed 11/6/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,4,7-11,16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (JP 2002114601; 4/16/2002), and further in view of Iowa State(https://lib.dr.iastate.edu/cgi/viewcontent.cgi?referer=https://www.google.com/&httpsredir=1&arti cle=1184&context=extension_ag_pubs, 2001, cited in previous action).Okada teaches an aqueous aerosol composition comprising a pyrethroid and glycerine oleate(glycerine ester of oleic acid) which read on the instantly claimed oleic acid based self-emulsifiable ester produced by the polymerization of oleic acid having a C54 lipophilic backbone and an ester portion of the molecule containing both nonionic and anionic surfactant functionality 1) wherein the glycerine oleate is incorporated into an insecticide aerosol formulation. 
Okada does not expressly teach the claimed sprayed using an apparatus with a nozzle wherein 34.3% or less of the insecticidal aerosol formulation volume forms spray droplets smaller than 175 µm in diameter when measured at 30.48 cm from the tip of the nozzle or wherein the volume mean diameter of the droplets is between about 224 µm and about 280 µm. However, this deficiency in Okada is addressed by Iowa State.
	Iowa State teaches that droplet sizes of ~less than 200 µm are more likely to move “off-target”/spray drift and as such a known tool for farmers is to select the appropriate nozzle that gives medium sized droplets, e.g. droplets ~200 µm or greater, e.g. ~240 µm (which falls within applicant’s claimed range because this droplet size only take 6 seconds to fall 10 feet and the lateral movement in 3 mph wind is 28 feet (See entire document; abstract; pg. 2, Table 1; Table 2; left column first full paragraph; Table 3, pg. 2, right column droplet size classification section, etc.). Thus, the Artisan in the field would have selected the appropriate nozzle so that the diameter of the droplets when measured at 30.48 cm from the tip of the nozzle, less than 34.3% of the droplets have a diameter of 175 µm or less because increasing the droplet size to greater than 200 µm, specifically the claim range of between about 224 µm to about 180 µm was known in the art to significantly reduce spray drift.  
	Okada does not expressly teach a pre-mix formulation, specifically a solution or an emulsion, etc. as instantly claimed or wherein the pre-mix is aqueous. Okada does not expressly teach incorporating 0.01-5% v/v of the glycerin oleate in their claimed method. With respect to the amounts of glycerin oleate and insecticide and glycerin oleate:insecticide ratio the Artisan would have been motivated to determine the optimum amounts and ratios of ingredients through routine experimentation in order to determine the most effective composition to control insects. Okada broadly reads on 30% of pesticide to 10% of the alkxoylated triglyceride, e.g. ratio of 3:1 as claimed in claim 8 (pg. 712, right col. 1st full paragraph
	It would have been obvious to the Artisan to combine the glycerine oleate with the pesticides(insecticide) because Okada teaches that adding glycerin oleate to the insecticide yields an effective combination for controlling insects. 
	Regarding the instantly claimed amounts of glycerin oleate of 0.01 to 5% v/v it would have been obvious to the artisan to optimize the amounts of the glycerin oleate to use in the formulation to obtain the most effective composition. 
	Regarding the instantly claimed diameter of aerosol droplets specifically the instantly claimed range of droplet sizes of between about 224 µm to about 280 µm, it would have been obvious to optimize the aerosol droplet size by selecting an appropriate nozzle which produces medium sized droplets of about 240µm as is taught by Iowa State because it was known that droplets that are about 240 µm exhibit much less aerosol drift than droplets which are less than 175 µm and as such when reducing spray drift one of ordinary skill in the art would already know to select such a nozzle that would produce less than 34% of droplets having a diameter of 175 µm because this size of droplet was known to exhibit much more spray drift than larger droplet sizes as is taught by Iowa State.
		Regarding the volume median diameter of the spray droplets formed from the pesticidal(insecticide) aerosol formulation is increased above the volume median diameter of a similar pesticidal(insecticidal) spray composition without the self-emulsifiable ester, when sprayed from the same spray apparatus. This is a property of the instantly claimed composition and as the prior art teaches a composition which reads on the claimed composition then it must obviously have the claimed properties of an increased volume median diameter because it is known, ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  
Claims 1,4,7-11,14,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KADO et al. (JP 2005022984, January 27, 2005) and further in view 
of Iowa State(https://lib.dr.iastate.edu/cgi/viewcontent.cgi?referer=https://www.google.com/&httpsredir=1&arti cle=1184&context=extension_ag_pubs, 2001, cited in previous action). kado teaches an aqueous spray(an aerosol) comprising an insecticide and fatty acid ester of polyoxyethylene glycerine or poly ethyleneglycol  which read on the instantly claimed esters derived from high molecular weight dibasic acids, polyoxyalkylene glycols and monofunctional aliphatic alcohol 3 ) wherein the fatty acid ester of polyoxyethylene glycerine or poly ethyleneglycol  is incorporated into an insecticide aerosol formulation. 
Kado does not expressly teach the claimed sprayed using an apparatus with a nozzle wherein 34.3% or less of the insecticidal aerosol formulation volume forms spray droplets smaller than 175 µm in diameter when measured at 30.48 cm from the tip of the nozzle or wherein the volume mean diameter of the droplets is between about 224 µm and about 280 µm. However, this deficiency in Okada is addressed by Iowa State.
	Iowa State teaches that droplet sizes of ~less than 200 µm are more likely to move “off-target”/spray drift and as such a known tool for farmers is to select the appropriate nozzle that gives medium sized droplets, e.g. droplets ~200 µm or greater, e.g. ~240 µm (which falls within applicant’s claimed range because this droplet size only take 6 seconds to fall 10 feet and the lateral movement in 3 mph wind is 28 feet (See entire document; abstract; pg. 2, Table 1; Table 2; left column first full paragraph; Table 3, pg. 2, right column droplet size classification section, etc.). Thus, the Artisan in the field would have selected the appropriate nozzle so that the diameter of the droplets when measured at 30.48 cm from the tip of the nozzle, less than 34.3% of the droplets have a diameter of 175 µm or less because increasing the droplet size to greater than 200 µm, specifically the claim range of between about 224 µm to about 180 µm was known in the art to significantly reduce spray drift.  
	Kado does not expressly teach a pre-mix formulation, specifically a solution or an emulsion, etc. as instantly claimed or wherein the pre-mix is aqueous. Kado does not expressly teach incorporating 0.01-5% v/v of fatty acid ester of polyoxyethylene glycerine or poly ethyleneglycol in their claimed method. With respect to the amounts of fatty acid ester of polyoxyethylene glycerine or poly ethyleneglycol and insecticide and fatty acid ester of polyoxyethylene glycerine or poly ethyleneglycol:insecticide ratio the Artisan would have been motivated to determine the optimum amounts and ratios of ingredients through routine experimentation in order to determine the most effective composition to control insects. Kado broadly reads on 30% of pesticide to 10% of the polyoxyethylene glycerine or poly ethyleneglycol, e.g. ratio of 3:1 as claimed in claim 8 (pg. 712, right col. 1st full paragraph
	It would have been obvious to the Artisan to combine the polyoxyethylene glycerine or poly ethyleneglycol with the pesticides(insecticide) because Okada teaches that adding glycerin oleate to the insecticide yields an effective combination for controlling insects. 
	Regarding the instantly claimed amounts of glycerin oleate of 0.01 to 5% v/v it would have been obvious to the artisan to optimize the amounts of the polyoxyethylene glycerine or poly ethyleneglycol to use in the formulation to obtain the most effective composition. 
	Regarding the instantly claimed diameter of aerosol droplets specifically the instantly claimed range of droplet sizes of between about 224 µm to about 280 µm, it would have been obvious to optimize the aerosol droplet size by selecting an appropriate nozzle which produces medium sized droplets of about 240µm as is taught by Iowa State because it was known that droplets that are about 240 µm exhibit much less aerosol drift than droplets which are less than 175 µm and as such when reducing spray drift one of ordinary skill in the art would already know to select such a nozzle that would produce less than 34% of droplets having a diameter of 175 µm because this size of droplet was known to exhibit much more spray drift than larger droplet sizes as is taught by Iowa State.
		Regarding the volume median diameter of the spray droplets formed from the pesticidal(insecticide) aerosol formulation is increased above the volume median diameter of a similar pesticidal(insecticidal) spray composition without the self-emulsifiable ester, when sprayed from the same spray apparatus. This is a property of the instantly claimed composition and as the prior art teaches a composition which reads on the claimed composition then it must obviously have the claimed properties of an increased volume median diameter because it is known, ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  
Claim Objection
Claims 2,3,5,6,11-13,15,19 areaqueous  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616